Citation Nr: 0845108	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October [redacted], 
2007 for nonservice-connected (NSC) pension benefits.

2.  Entitlement to special monthly pension (SMP) on the basis 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to NSC pension benefits and 
SMP on the basis of the need for regular aid and attendance 
of another person or by reason of being housebound.  A 
statement issued by the RO dated in November 2007 informed 
the veteran that he had been granted NSC pension benefits, 
effective October [redacted], 2007, with payments to begin on 
November 1, 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran attained the age of 65 on October [redacted], 2007.

2.  Service connection is in effect for pterygium, left eye, 
operated.  Service connection is not in effect for any other 
disability.

3.  The veteran's nonservice-connected disabilities 
considered for pension purposes only, with ratings in excess 
of zero percent disabling, are bilateral olecranon spurs, 
osteoarthritis, rated at 20 percent disabling; presbyopia, 
astigmatism, hypermetropia, myopia, senile nuclear sclerosis, 
blepharitis, and refractive disorder, rated at 10 percent 
disabling; and essential hypertension, rated at 10 percent 
disabling.  Other nonservice-connected disabilities rated as 
zero percent disabling are atherosclerosis; gastroesophageal 
reflux; impotence of psychogenic origin; benign prostatic 
hypertrophy; skin cancer status post, surgical removal 
(facial), melanoma, seborrheic dermatitis, unspecified; and 
diabetes. 

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

5.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

6.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
[redacted], 2007 for the award of NSC pension benefits have not been 
met.  38 U.S.C.A. §§ 1513(a), 1521, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.31, 3.159, 3.400 
(2008).

2.  The criteria for SMP based upon the need of regular aid 
and attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. §§ 1502(c), 1521(e), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In August 2007, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

By an April 2008 Statement of the Case, the veteran was 
informed as to the effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the Dingess requirements, the veteran was not 
provided with pre-adjudicatory notice as to the effective 
date to be assigned for the benefit on appeal.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for an 
earlier effective date of same.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded VA examinations in September 2007 as 
to his claim of entitlement to SMP on the basis of the need 
for regular aid and attendance of another person or by reason 
of being housebound.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Earlier Effective Date

In this case, a November 2007 rating decision awarded the 
veteran NSC pension benefits, effective October [redacted], 2007, 
with payments starting on November 1, 2007.    This award was 
based upon a compensation and pension claim that the veteran 
filed with VA on July 13, 2007.  The effective date assigned 
corresponds to the date upon which the veteran became 
eligible for the award of NSC pension.  The veteran contends 
that the appropriate effective date assigned to his award of 
nonservice-connected pension benefits should be prior to 
October 2007, to include possibly back to the date of his 
claim for pension, July 13, 2007.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2008).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1) (2008).  

The effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, unless 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled. 
38 C.F.R. § 3.400(b)(1)(ii)(A)(B) (2008).  

However, this exception to the general rule that the award of 
disability pension may not be effective prior to the date 
entitlement arose does not apply in this case, as there is no 
evidence of record that the veteran became permanently and 
totally disabled at any time.  As will be discussed below, 
the veteran has been awarded nonservice-connected pension 
benefits based on his age rather than his nonservice-
connected disabilities or ability to sustain gainful 
employment. 

Since the date of the receipt of claim is not in dispute, the 
next issue is whether the evidence warrants the conclusion 
that entitlement to nonservice-connected pension benefits is 
warranted at any time between the date of receipt of the 
claim for same on July 13, 2007 and October [redacted], 2007, the 
effective date assigned by the RO.  See 38 C.F.R. § 
3.400(b)(1).

VA shall pay pension benefits to each veteran of a period of 
war who meets the service requirements of 38 U.S.C.A. § 
1521(j) who is 65 years of age or older under conditions, 
other than the permanent and total disability requirement, 
applicable to pension paid under that section.  38 U.S.C.A. § 
1513(a) (West 2002 & Supp. 2007). 

The Board notes that the veteran is basically eligible to 
nonservice-connected pension benefits under 38 U.S.C.A. § 
1521(j) by his service during a period of war. The veteran's 
DD214 indicates that he served for ninety days or more during 
a period of war.  Specifically, the veteran served on active 
duty from July 1965 to July 1967, during the Vietnam Era.  38 
U.S.C.A. § 1521(j) (West 2002). 

At the time the veteran submitted his claim of entitlement to 
nonservice-connected pension benefits, he was not age 65 or 
older.  As such, the veteran was not entitled to nonservice-
connected pension benefits on July 13, 2007, the date of 
receipt of the claim.  The veteran attained the age of 65 on 
October [redacted], 2007.  Thus, October [redacted], 2007 is the date upon 
which entitlement arose as to nonservice-connected pension 
benefits.  

The date entitlement arose is October [redacted], 2007, the date upon 
which the veteran attained the age of 65 and became eligible 
for nonservice-connected pension benefits under 38 U.S.C.A. § 
1513(a).  The date of receipt of the claim for same is July 
13, 2007.  The later of the two dates, July 13, 2007, and 
October [redacted], 2007, is October [redacted], 2007.  Thus, the earliest 
possible effective date for the award of NSC pension benefits 
is October [redacted], 2007, with payments starting November 1, 2007, 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. §§ 3.31, 3.400 
(2008).

Since the veteran's entitlement to nonservice-connected 
pension benefits is based on his attainment of the age 65, 
and such did not occur until October [redacted], 2007, there is no 
basis for an earlier effective date.  As the preponderance of 
the evidence is against the claim for an effective date 
earlier than October [redacted], 2007 for the award of NSC pension 
benefits, the benefit-of-the-doubt standard of proof does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMP

The veteran seeks SMP based upon the need for regular aid and 
attendance, or by reason of being housebound.  SMP at the aid 
and attendance rate is payable when the veteran is helpless 
or so nearly helpless that he requires the regular aid and 
attendance of another person.  To establish a need for 
regular aid and attendance, the veteran must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)(c), 
3.352(a) (2008).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R.        § 3.352 
(2008).

A veteran receiving nonservice-connected pension benefits may 
receive housebound-rate SMP if he has a disability rated as 
permanent and total, but not including total rating based 
upon unemployability under 38 C.F.R. § 4.17, and:  (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more; or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for SMP at the aid and attendance rate.  38 U.S.C.A. § 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2008).

In the case of a veteran over 65, there is no need for a 
single 100 percent disability before special monthly pension 
based on being housebound can be granted.  In the case of a 
veteran 65 or older, housebound benefits can be awarded where 
in addition to age, he has a disability rated at 60 percent 
or more; or is substantially confined to his home.  Hartness 
v. Nicholson, 20 Vet App 216, 220-2 (2006).
A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).

At the time of the October 2007 rating decision, the RO 
evaluated the veteran's non-service connected disabilities as 
follows:  bilateral olecranon spurs, osteoarthritis, 20 
percent disabling; presbyopia, astigmatism, hypermetropia, 
myopia, senile nuclear sclerosis, blepharitis, and refractive 
disorder, 10 percent disabling; and essential hypertension, 
10 percent disabling.  Other nonservice-connected 
disabilities rated as zero percent disabling are 
atherosclerosis; gastroesophageal reflux; impotence of 
psychogenic origin; benign prostatic hypertrophy; skin cancer 
status post, surgical removal (facial), melanoma, seborrheic 
dermatitis, unspecified; and diabetes.  The veteran's only 
service connected disability is for pterygium, left eye, 
operated, which is rated as zero percent disabling.  

Thus, there is no evidence of record that the veteran has a 
nonservice-connected disability rated as permanent and total, 
or a disability or disabilities independently rated as 60 
percent disabling or more. 

The record reflects that the veteran had been diagnosed at 
the time of the VA examination for aid and attendance or 
housebound status, dated in September 2007, with skin cancer, 
status post surgical removal; controlled hypertension; and 
arthritis of the elbows.  At the time of the examination, he 
veteran reported that he lived in a two-story home with his 
wife.  The veteran appeared alone for the examination.  The 
veteran reported that he receives most of his health care at 
the VA medical center; however, he receives private treatment 
for his skin cancer. 

At the time of the examination, the veteran reported 
experiencing dizziness and imbalance that affects ambulation 
on a less than weekly basis.  The veteran reported occasional 
mild memory loss.  The veteran described a normal day as 
reading or watching television, and occasionally assisting 
with household chores such as grocery shopping.  The veteran 
reported that he rarely leaves his home, however, due to the 
aggravation of his skin cancer caused by the sun.  

Physical examination revealed a normal gait, build, 
nutritional status, posture, and function of his lower and 
upper extremities.  The veteran was noted to have no 
limitation of motion or deformity as to his cervical or 
thoracolumbar spine.  The veteran did not require the use of 
any orthopedic or prosthetic devices.   The examiner reported 
that the veteran was not bedridden, was not hospitalized, and 
could travel beyond his current domicile, without restriction 
or the need of aid for ambulation.  The examiner reported 
that the veteran could walk, unaided, for a distance greater 
than one mile.  The examiner reported that the veteran's best 
corrected vision was not 5/200 or worse in either eye.

With regard to the veteran's capacity to protect himself from 
the hazards and dangers of his daily environment, the 
examiner reported that the veteran could perform all 
functions of self-care and that no body part or system 
impairment affected his ability to protect himself from the 
daily environment.  The examiner reported that the veteran 
exhibited adequate cognitive functioning, and was capable of 
managing his personal finances. 

The veteran underwent VA eye examination in September 2007.  
At that time, the examiner reported that the veteran had a 
history of pterygium of the left eye and that the veteran 
underwent surgery for same in approximately 1980.  Objective 
findings of visual acuity, corrected, were 20/50 in the right 
eye and 20/40 in the left eye.  The veteran was diagnosed 
with refractive error, to include myopia, hypermetropia, 
astigmatism, and presbyopia; blepharitis; and bilateral 
senile cataracts.  There is no indication that the examiner 
determined that the veteran was blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or had concentric contraction of the visual field to 5 
degrees or less.
 
The Board finds that the preponderance of the evidence is 
against the award of SMP based upon the need for regular aid 
and attendance.  The veteran's diminished visual acuity is 
corrected to 20/50 in the right eye, and 20/40 in the left 
eye.  Accordingly, he does not meet the criteria of 
blindness, or near blindness for purposes of entitlement to 
SMP on the basis of the need for regular aid and attendance 
of another person.  Additionally, as the veteran reported 
that he lives at home, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  There 
is no indication that the veteran is bedridden, unable to 
dress, feed himself, or attend to his hygiene needs without 
the assistance of others, nor has the veteran claimed such.  
The veteran was found competent to manage his personal 
finances on examination in September 2007.

The Board also finds that the preponderance of the evidence 
is against the claim for SMP by reason of being housebound.  
The veteran does not have a disability rated as permanent or 
total; or, in addition to his age, does not have a disability 
rated at 60 percent or more, and is not substantially or 
permanently confined to his home.  The evidence does not show 
that the veteran is housebound.  On VA examination in 
September 2007, the veteran was found to be able to leave the 
home and its immediate premises, without restriction or the 
need of aid for ambulation.  While the veteran reported that 
he rarely leaves his home due to the aggravation of his skin 
cancer caused by the sun, he is not confined to his house by 
reason of ambulation difficulties.




The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for SMP based upon 
the need for regular aid and attendance or by reason of being 
housebound.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October [redacted], 2007 for 
nonservice-connected pension benefits is denied.

SMP on the basis of the need for regular aid and attendance 
of another person or by reason of being housebound is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


